Judgment of conviction unanimously reversed on the law and facts and a new trial granted. Memorandum: The defendant was convicted of robbery in the third degree. The only witnesses to testify on behalf of the People were the victim of the alleged robbery and a police officer. Over objection, the police officer was permitted to testify that the defendant had been identified by complainant in a police line up. The objection should have been sustained and the answer stricken. Identification by a witness, given on a trial, cannot be “bolstered” by testimony that the witness had previously made a similar identification. (People v. Trowbridge, 305 N. Y. 471; People v. Brown, 2 A D 2d 202.) The answer was a damaging conclusion and the question of identification was important because the defendant produced alibi witnesses. (Appeal from judgment of Brie County Court convicting defendant of the crime of robbery, third degree.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.